07/20/2021

                                                                         FILED
                                                                                   Case Number: DA 20-0454

                                                                         JUL 2 0 2021
                                                                       Bowen Greenwood
                                                                     Clerk of Supreme Court
                                                                        Stata nf IVIontana



        IN THE SUPREME COURT OF THE STATE OF MONTANA
                 Supreme Court Cause No. DA 20-0454



STATE OF MONTANA,                              ORDER GRANTING
                                               UNOPPOSED MOTION FOR
      Plaintiff and Appellee,                  EXTENSION OF TIME
v.                                             TO FILE APPELLANT'S
                                               INITIAL BRIEF
GEORGE CARLON,

      Defendant and Appellant.




      At the request of Defendant / Appellant, and no objection being interposed by

the State, this Court hereby extends the filing date of Defendant's / Appellant's Initial

Brief to Wednesday, August 18,2021.


      So ordered this c— 6       day of                2021.


                                                                           ir •
                                                                           y
                                          Montana Supreme Court

cc:   Attorney General
      Defendant / Appellant c/o Counsel